Exhibit 10.52

RESPIRONICS, INC.

2006 STOCK INCENTIVE PLAN

The purposes of the 2006 Stock Incentive Plan (the “Plan”) are to encourage
eligible individuals to increase their efforts to make Respironics, Inc. (the
“Corporation”) and its Subsidiaries more successful, to provide an additional
inducement for such individuals to remain with the Corporation or a Subsidiary,
to reward such individuals by providing an opportunity to acquire shares of the
Common Stock, par value $.01 per share, of the Corporation (the “Common Stock”)
on favorable terms and to provide a means through which the Corporation may
attract able persons to enter the service of the Corporation or one of its
Subsidiaries as employees, consultants or directors. For the purposes of the
Plan, the term “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Corporation, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing at least
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

SECTION 1

Administration

The Plan shall be administered by a Committee (the “Committee”) appointed by the
Board of Directors of the Corporation (the “Board”) and consisting of not less
than two members of the Board, each of whom at the time of appointment to the
Committee and at all times during service as a member of the Committee shall be
(1) a “non-employee director” as then defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor rule, (2) an “outside director” as then defined in the regulations
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision and (3) an “independent” director under the
rules of the NASDAQ National Market System. Notwithstanding the foregoing,
unless otherwise determined by the Board, the Board shall administer the Plan,
and otherwise exercise the same authority as the Committee, with respect to
grants to members of the Board who are not employees of the Corporation or any
Subsidiary (“Non-Employee Directors”).

The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan.

The Committee shall keep records of action taken at its meetings. A majority of
the Committee shall constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all members of the Committee, shall be the acts of
the Committee.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Corporation, Subsidiaries,
Participants and any person claiming any rights under the Plan from or through
any Participants. The Committee may delegate to officers, managers and/or agents
of the Corporation or any Subsidiary the authority, subject to such terms as the
Committee shall determine, to perform administrative and other functions under
the Plan.



--------------------------------------------------------------------------------

SECTION 2

Eligibility

Those employees of the Corporation or any Subsidiary who share responsibility
for the management, growth or protection of the business of the Corporation or
any Subsidiary shall be eligible to be granted stock options and stock
appreciation rights and to receive restricted shares, restricted share units,
performance awards and other stock-based awards as described herein.
Non-Employee Directors shall be eligible to be granted nonstatutory stock
options, as described herein. Consultants of the Corporation or any Subsidiary
shall be eligible to be granted nonstatutory stock options and stock
appreciation rights, and to receive restricted shares, restricted share units,
performance awards and other stock-based awards as described herein. Eligible
employees, Non-Employee Directors and consultants are collectively referred to
herein as “Participants”.

Subject to the provisions of the Plan, the Committee shall have full and final
authority, in its discretion, to grant stock options and stock appreciation
rights and to award restricted shares, restricted share units, performance
awards, and other stock-based awards as described herein and to determine the
Participants to whom any such grant shall be made and the number of shares to be
covered thereby. In determining the eligibility of any Participant, as well as
in determining the number of shares or value covered by each grant of a stock
option, stock appreciation right, restricted share award, restricted share unit,
performance award, or other stock-based award and whether stock appreciation
rights shall be granted in conjunction with a stock option or on a stand-alone
basis, the Committee shall consider the position and the responsibilities of the
Participant being considered, the nature and value to the Corporation or a
Subsidiary of his or her services, his or her present and/or potential
contribution to the success of the Corporation or a Subsidiary and such other
factors as the Committee may deem relevant. Notwithstanding any other provision
contained in the Plan except for Section 5(H)(ix) and Sections 11(A)(5)(b) and
(c) or as otherwise provided herein, with regard to Non-Employee Directors, the
selection of those Non-Employee Directors to whom stock options are to be
granted, the timing of such grants, the number of shares subject to any stock
option, the exercise price of any stock option, the periods during which any
stock option may be exercised and the term of any stock option shall be as
hereinafter provided, and the Committee and the Board shall have no discretion
as to such matters.

SECTION 3

Shares Available under the Plan

The aggregate net number of shares of Common Stock which may be issued and as to
which grants of stock options, stock appreciation rights, restricted shares,
restricted share units, performance awards and other stock-based awards may be
made under the Plan is 5,019,000 shares, subject to adjustment and substitution
as set forth in Section 10, all of which may be granted as incentive stock
options. Notwithstanding the foregoing sentence, the maximum aggregate number of
shares of the Common Stock which may be issued in connection with any grants of
restricted shares, restricted share units, performance awards and other
stock-based awards pursuant to which the Participant does not pay the fair
market value for such share of Common Stock, measured as of the grant date, is
1,250,000 shares. For purposes of this Section 3, the number of shares of Common
Stock to which an award relates shall be counted against the number of shares of
Common Stock available under the Plan at the time of grant of the award, unless
such number of shares of Common Stock cannot be determined at that time, in
which case the number of shares of Common Stock actually distributed pursuant to
the award shall be counted against the number of shares of Common Stock
available under the Plan at the time of distribution.

 

2



--------------------------------------------------------------------------------

If any award under the Plan is cancelled by mutual consent or terminates or
expires for any reason without having been exercised in full, or if shares of
Common Stock pursuant to an award are forfeited pursuant to restrictions
applicable to the award, or if payment is made to the Participant in the form of
cash, cash equivalents or other property other than shares of Common Stock, the
number of shares subject thereto shall again be available for purposes of the
Plan. If the exercise price of an award is paid by delivering to the Corporation
shares of Common Stock previously owned by the Participant or if shares of
Common Stock are delivered or withheld for purposes of satisfying a tax
withholding obligation, the number of shares covered by the award equal to the
number of shares so delivered or withheld shall, however, be counted against the
number of shares of Common Stock granted and shall not again be available for
awards under the Plan. The shares which may be issued under the Plan may be
either authorized but unissued shares or treasury shares or partly each, as
shall be determined from time to time by the Board.

The maximum aggregate number of shares of Common Stock which shall be available
for the grant of stock options and stock appreciation rights to any one
individual under the Plan during any calendar year shall be limited to 800,000
shares. In any one calendar year during a particular Performance Period, as
hereinafter defined, the maximum amount which may be earned by any single
Participant under performance awards granted under the Plan for that calendar
year of the Performance Period shall be limited to (i) 100,000 shares of Common
Stock in the case of performance awards payable in shares of Common Stock and
(ii) $3,000,000 in the case of performance awards payable in cash or property
(other than shares of Common Stock). In the case of multi-year Performance
Periods, the amount which is earned in any one calendar year of the Performance
Period is the amount paid for the Performance Period divided by the number of
calendar years in the period. In applying this limit, the number of shares of
Common Stock or the amount earned by a Participant shall be measured as of the
close of the applicable calendar year which ends the Performance Period,
regardless of the fact that certification by the Committee and actual payment to
the Participant may occur in a subsequent calendar year or years. The limitation
in this paragraph shall be interpreted and applied in a manner consistent with
Section 162(m) of the Code.

SECTION 4

Grant of Stock Options and Stock Appreciation Rights, Restricted Share Awards,
Restricted Share Unit Awards, Performance Awards and Other Stock-Based Awards

The Committee shall have authority, in its discretion, (a) to grant “incentive
stock options” pursuant to Section 422 of the Code, (b) to grant “nonstatutory
stock options” (i.e., stock options which do not qualify under Sections 422 or
423 of the Code), (c) to award restricted shares, (d) to award restricted share
units, (e) to grant performance awards, (f) to grant other stock-based awards,
(g) to grant alternative stock appreciation rights in conjunction with incentive
stock options or nonstatutory stock options with the effect provided in
Section 5(E) and (h) to grant stock appreciation rights on a stand-alone basis
with the effect provided in Section 5(F). Alternative stock appreciation rights
granted in conjunction with a stock option may only be granted at the time the
stock option is granted. Awards may be granted in tandem or on a stand-alone
basis, except for tandem grants as may be prohibited under the Code with respect
to incentive stock options.

Notwithstanding any other provision contained in the Plan or in any stock option
agreement, but subject to the possible exercise of the Committee’s discretion
contemplated in the last sentence of this Section 4, the aggregate fair market
value, determined as provided in Section 5(J) on the date of grant, of the
shares with respect to which incentive stock options are exercisable for the
first time by an employee during any calendar year under all plans of the
corporation employing such employee, any parent or subsidiary corporation of
such corporation and any predecessor corporation of any such corporation shall
not exceed $100,000. If the date

 

3



--------------------------------------------------------------------------------

on which one or more of such incentive stock options could first be exercised
would be accelerated pursuant to any provision of the Plan or any stock option
agreement, and the acceleration of such exercise date would result in a
violation of the restriction set forth in the preceding sentence, then,
notwithstanding any such provision, but subject to the provisions of the next
succeeding sentence, the exercise dates of such incentive stock options shall be
accelerated only to the date or dates, if any, that do not result in a violation
of such restriction and, in such event, the exercise dates of the incentive
stock options with the lowest option prices shall be accelerated to the earliest
such dates. The Committee may, in its discretion, authorize the acceleration of
the exercise date of one or more incentive stock options even if such
acceleration would violate the $100,000 restriction set forth in the first
sentence of this paragraph and even if such incentive stock options are thereby
converted in whole or in part to nonstatutory stock options.

SECTION 5

Terms and Conditions of Stock Options, Alternative Stock

Appreciation Rights and Stand-Alone Stock Appreciation Rights

Stock options, alternative stock appreciation rights and stand-alone stock
appreciation rights granted under the Plan shall be subject to the following
terms and conditions:

(A) Purchase Price. The purchase price at which each stock option may be
exercised (the “option price”) shall be such price as the Committee, in its
discretion, shall determine but shall not be less than one hundred percent
(100%) of the fair market value per share of the Common Stock covered by the
stock option on the date of grant, except that in the case of an incentive stock
option granted to an employee who, immediately prior to such grant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation or any Subsidiary (a “Ten Percent
Employee”), the option price shall not be less than one hundred ten percent
(110%) of such fair market value on the date of grant. For purposes of this
Section 5(A), an individual (i) shall be considered as owning not only shares of
stock owned individually but also all shares of stock that are at the time
owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual is a shareholder, partner or
beneficiary. The purchase price of any stock option may not be reduced after
grant, whether through amendment, cancellation, replacement or otherwise.

(B) Form of Payment. The option price for each stock option shall be paid in
full upon exercise and shall be payable in cash in United States dollars
(including check, bank draft or money order), which may include cash forwarded
through a broker or other agent-sponsored exercise or financing program;
provided, however, that in lieu of such cash the person exercising the stock
option may (if authorized by the Committee at the time of grant in the case of
an incentive stock option, or at any time in the case of a nonstatutory stock
option) pay the option price in whole or in part by delivering to the
Corporation shares of Common Stock having a fair market value on the date of
exercise of the stock option, determined as provided in Section 5(J), equal to
the option price for the shares being purchased; except that any portion of the
option price representing a fraction of a share shall in any event be paid in
cash, and delivered shares may be subject to terms and conditions imposed by the
Committee. Delivery of shares of Common Stock in payment of the exercise price
of a stock option, if authorized by the Committee, may be accomplished through
the effective transfer to the Corporation of shares of Common Stock held through
a broker or other agent. If the person exercising a stock

 

4



--------------------------------------------------------------------------------

option participates in a broker or other agent-sponsored exercise or financing
program, the Corporation will cooperate with all reasonable procedures of the
broker or other agent to permit participation by the person exercising the stock
option in the exercise or financing program. Notwithstanding any procedure of
the broker or other agent-sponsored exercise or financing program, if the option
price is paid in cash, the exercise of the stock option shall not be deemed to
occur and no shares of Common Stock will be issued until the Corporation has
received full payment in cash (including check, bank draft or money order) for
the option price from the broker or other agent. The date of exercise of a stock
option shall be determined under procedures established by the Committee, and as
of the date of exercise the person exercising the stock option shall be
considered for all purposes to be the owner of the shares with respect to which
the stock option has been exercised.

(C) Exercisability. Subject to Section 11(B), a stock option granted to an
employee or a consultant shall become exercisable at such time or times and/or
upon the occurrence of such event or events as may be determined by the
Committee. Unless otherwise determined by the Committee and reflected in the
stock option agreement with an employee or a consultant, a stock option shall be
exercisable from its date of grant. No stock option shall be exercisable after
the expiration of ten years (five years in the case of an incentive stock option
granted to a Ten Percent Employee) from the date of grant. A stock option to the
extent exercisable at any time may be exercised in whole or in part.

(D) Non-Employee Director Grants. On the first business day following the date
an individual, who was not immediately preceding such date a member of the
Board, becomes a Non-Employee Director, such Non-Employee Director shall
automatically and without further action by the Board or the Committee be
granted a nonstatutory stock option to purchase 20,000 shares of Common Stock,
subject to adjustment and substitution as set forth in Section 10. On the third
business day following the day of each annual meeting of the shareholders of the
Corporation, each Non-Employee Director shall automatically and without further
action by the Board or the Committee be granted a nonstatutory stock option to
purchase 13,000 shares of Common Stock, subject to adjustment and substitution
as set forth in Section 10. The Board shall have the authority to reduce, but
not to increase, the number of shares covered by any such stock option grants.
If the number of shares remaining available for the grant of stock options under
the Plan is not sufficient for each Non-Employee Director to be granted an
option for 13,000 shares (or the lesser number determined or the number of
adjusted or substituted shares pursuant to Section 10), then each Non-Employee
Director shall be granted an option for a number of whole shares equal to the
number of shares then remaining available divided by the number of Non-Employee
Directors, disregarding any fractions of a share. Subject to Section 11(B) and
Section 5(H), no stock option granted to a Non-Employee Director shall be
exercisable by a grantee until the first anniversary of the grant thereof, at
which time it shall become exercisable for 25% of the shares covered thereby and
shall thereafter be exercisable for an additional 25% of the shares covered
thereby on the second anniversary of the grant thereof and shall thereafter be
exercisable for the remaining 50% of the shares covered thereby on the third
anniversary of the grant thereof, such limitations being calculated, in the case
of any resulting fraction, to the nearest lower whole number of shares. Subject
to Section 5(H) providing for earlier termination of a stock option, any stock
option granted to a Non-Employee Director and not exercised in the year eligible
shall continue to be exercisable thereafter until the end of the term of such
stock option.

Notwithstanding the foregoing provisions of this Section 5(D), a Non-Employee
Director shall not be granted a nonstatutory stock option pursuant to this Plan
in any year

 

5



--------------------------------------------------------------------------------

in which the Non-Employee Director has been granted a nonstatutory stock option
pursuant to the Corporation’s 2000 Stock Incentive Plan (the “2000 Plan”) in the
same year; provided that, in the event that the number of shares covered by the
option granted to such Non-Employee Director under the 2000 Plan for such year
was less than the number of shares of Common Stock set forth in the preceding
paragraph, then such Non-Employee Director shall be granted a nonstatutory stock
option pursuant to this Plan for the amount of any such deficiency.

(E) Alternative Stock Appreciation Rights. Stock appreciation rights may be
granted in conjunction with a stock option and shall entitle the person
exercising the stock appreciation rights to surrender the related stock option,
or any portion thereof, and to receive from the Corporation in exchange therefor
that number of shares of the Common Stock having an aggregate fair market value
on the date of exercise of the stock appreciation rights equal to the excess of
the fair market value of one share of the Common Stock on such date of exercise
over the option price per share times the number of shares covered by the
related stock option, or portion thereof, which is surrendered. The Committee
shall have the authority, in its discretion, to determine that the obligation of
the Corporation shall be paid in cash or part in cash and part in shares of the
Common Stock. Stock appreciation rights shall be exercisable to the extent that
the related stock option is exercisable and only by the same person who is
entitled to exercise the related stock option; provided, however, that stock
appreciation rights granted in conjunction with an incentive stock option shall
not be exercisable unless the then fair market value of the Common Stock exceeds
the option price of the shares subject to the incentive stock option. Cash may
be paid in lieu of any fractional shares. The date of exercise of stock
appreciation rights shall be determined under procedures established by the
Committee, and as of the date of exercise the person exercising the stock
appreciation rights shall be considered for all purposes to be the owner of the
shares to be received. To the extent that a stock option as to which stock
appreciation rights have been granted is exercised, canceled, terminates or
expires, the stock appreciation rights shall be canceled.

(F) Stand-Alone Stock Appreciation Rights. Stand-alone stock appreciation rights
shall entitle the Participant to receive from the Corporation in exchange
therefor that number of shares of the Common Stock having an aggregate fair
market value on the date of exercise of the stand-alone stock appreciation
rights equal to the excess of the fair market value of one share of the Common
Stock on such date of exercise over the grant price per share of such
stand-alone stock appreciation right, which may not be less than 100% of the
fair market value per share of the Common Stock on the date of grant of such
stock appreciation right, times the number of shares covered by the stand-alone
stock appreciation right, or portion thereof, which is exercised. The Committee
shall have the authority, in its discretion, to determine that the obligation of
the Corporation shall be paid in cash or part in cash and part in shares of the
Common Stock. The date of exercise of stand-alone stock appreciation rights
shall be determined under procedures established by the Committee. The term of
any stand-alone stock appreciation right may not exceed ten years and the
exercise price may not be reduced after grant, whether through amendment,
cancellation, replacement or otherwise.

(G) Non-Transferability. No incentive stock option and, except to the extent
otherwise determined by the Committee and reflected in the stock option
agreement or an amendment thereto, no nonstatutory stock option shall be
transferable by the grantee otherwise than by Will, or if the grantee dies
intestate, by the laws of descent and distribution of the state of domicile of
the grantee at the time of death. All incentive stock options and, except to the
extent otherwise determined by the Committee and reflected in the stock option
agreement or an amendment thereto, all nonstatutory stock

 

6



--------------------------------------------------------------------------------

options shall be exercisable during the lifetime of the grantee only by the
grantee. Stock appreciation rights are non-transferable.

(H) Post-termination Exercise Periods. Subject to the provisions of Section 4 in
the case of incentive stock options, unless the Committee, in its discretion,
shall otherwise determine in the case of grants of stock options or stand-alone
stock appreciation rights to employees and consultants:

(i) Employee/Consultant; Voluntary termination with consent, Involuntary
termination without cause, Retirement. If the employment or consulting
relationship of a grantee who is not disabled within the meaning of
Section 422(c)(6) of the Code (a “Disabled Grantee”) is voluntarily terminated
with the consent of the Corporation or a Subsidiary or is involuntarily
terminated other than for “cause” as determined by the Committee or a grantee
who is an employee retires under any retirement plan of the Corporation or a
Subsidiary, any then outstanding stock option or stand-alone stock appreciation
right held by such grantee shall be exercisable by the grantee (but only to the
extent exercisable by the grantee immediately prior to the termination of
employment or consulting relationship) at any time prior to the expiration date
of such stock option or stand-alone stock appreciation right or within three
months after the date of termination of employment or consulting relationship,
whichever is the shorter period;

(ii) Non-Employee Director; Termination other than resignation, removal for
cause or death. If a grantee ceases to be a Non-Employee Director of the
Corporation for any reason other than resignation, removal for cause or death,
any then outstanding nonstatutory stock option of such grantee (whether or not
then held by the grantee) shall be exercisable (but only to the extent
exercisable by the grantee immediately prior to ceasing to be a Non-Employee
Director) at any time prior to the expiration date of such stock option or
within four years after the date the grantee ceases to be a Non-Employee
Director, whichever is the shorter period;

(iii) Employee/Consultant; Disabled. If the employment or consulting
relationship of a grantee who is a Disabled Grantee is voluntarily terminated
with the consent of the Corporation or a Subsidiary, any then outstanding stock
option or stand-alone stock appreciation right of such grantee (whether or not
then held by the grantee) shall be exercisable in full (whether or not so
exercisable immediately prior to the grantee’s termination of employment or the
consulting relationship) at any time prior to the expiration date of such stock
option or stand-alone stock appreciation right or within one year after the date
of termination of service, whichever is the shorter period;

(iv) Employee/Consultant; Death during employment or service. Following the
death of a grantee during employment or a consulting relationship, any stock
option or stand-alone stock appreciation right of the grantee outstanding at the
time of death shall be exercisable in full (whether or not so exercisable
immediately prior to the death of the grantee) by the person entitled to do so
under the Will of the grantee, or, if the grantee shall fail to make
testamentary disposition of the stock option or stand-alone stock appreciation
right or shall die intestate, by the legal representative of the grantee (or, in
the case of a nonstatutory stock option, if permitted under the stock option
agreement, by the grantee’s inter vivos transferee) at any time prior to the
expiration date of such stock option or stand-alone stock appreciation right or
within one year after the date of death, whichever is the shorter period;

 

7



--------------------------------------------------------------------------------

(v) Non-Employee Director; Death during service. Following the death of a
grantee during service as a Non-Employee Director, any stock option of the
grantee outstanding at the time of death shall be exercisable in full (whether
or not so exercisable immediately prior to the death of the grantee) by the
person entitled to do so under the Will of the grantee, or, if the grantee shall
fail to make testamentary disposition of the stock option or shall die
intestate, by the legal representative of the grantee (or, if permitted under
the stock option agreement, by the grantee’s inter vivos transferee) at any time
prior to the expiration date of such stock option or within two years after the
date of death, whichever is the shorter period;

(vi) Employee/Consultant/Non-Employee Director; Death after termination of
employment or service. Following the death of a grantee after termination of
employment or a consulting relationship or after ceasing to be a Non-Employee
Director and during a period when a stock option or stand-alone stock
appreciation right is exercisable, any stock option or stand-alone stock
appreciation right of the grantee outstanding at the time of death shall be
exercisable (but only to the extent the stock option or stand-alone stock
appreciation right was exercisable immediately prior to the death of the
grantee) by such person entitled to do so under the Will of the grantee or by
such legal representative (or, in the case of a nonstatutory stock option, by
such inter vivos transferee) at any time prior to the expiration date of such
stock option or stand-alone stock appreciation right or within one year after
the date of death, whichever is the shorter period;

(vii) Employee; Other termination. Unless the exercise period of a stock option
following termination of employment has been extended as provided in
Section 11(C), if the employment of a grantee terminates for any reason other
than voluntary termination with the consent of the Corporation or a Subsidiary,
involuntary termination other than for “cause”, retirement under any retirement
plan of the Corporation or a Subsidiary or death, all stock options and
stand-alone stock appreciation rights of the grantee outstanding at the time of
such termination of employment (whether or not then held by the grantee) shall
automatically terminate;

(viii) Consultant; Other termination. If the consulting relationship of a
grantee terminates for any reason other than voluntary termination with the
consent of the Corporation or a Subsidiary, involuntary termination other than
for “cause”, or death, all stock options and stand-alone stock appreciation
rights of the grantee outstanding at the time of such termination (whether or
not then held by the grantee) shall automatically terminate; and

(ix) Non-Employee Director; Resignation, Removal for cause. Unless otherwise
determined by the Board in the case of a resignation, if during his or her term
of office as a Non-Employee Director a grantee resigns from the Board or is
removed from office for cause, any outstanding stock option of the grantee
(whether or not then held by the grantee) which is not exercisable by the
grantee immediately prior to resignation or removal shall terminate as of the
date of resignation or removal, and any outstanding stock option of the grantee
(whether of not then held by the grantee) which is exercisable by the grantee
immediately prior to resignation or removal shall be exercisable by the grantee
(or, if permitted under the stock option agreement, by the grantee’s inter vivos
transferee) at any time prior to the expiration date of such stock option or
within 90 days after the date of resignation or removal, whichever is the
shorter period.

 

8



--------------------------------------------------------------------------------

Whether termination of employment or consulting relationship is a voluntary
termination with the consent of the Corporation, an involuntary termination with
or without cause and whether a grantee is a Disabled Grantee shall be
determined, in each case, in its discretion, by the Committee, and any such
determination by the Committee shall be final and binding. Retention by the
Corporation of a consultant shall terminate when the consultant is notified in
writing by the Corporation of the termination of his retention as a consultant.

If a grantee of a stock option or stock appreciation right engages in the
operation or management of a business (whether as owner, partner, officer,
director, employee or otherwise and whether during or after termination of
employment or service as a Non-Employee Director) which is in competition with
the Corporation or any of its Subsidiaries, the Committee may immediately
terminate all outstanding stock options and stock appreciation rights of the
grantee (whether or not such stock options and stock appreciation rights are
then held by the grantee); provided, however, that this sentence shall not apply
if the exercise period of a stock option and/or stock appreciation right
following termination of employment has been extended as provided in
Section 11(C). Whether a grantee has engaged in the operation or management of a
business which is in competition with the Corporation or any of its Subsidiaries
shall also be determined, in its discretion, by the Committee, and any such
determination by the Committee shall be final and binding.

(I) Agreement. All stock options and stock appreciation rights shall be
confirmed by an agreement, or an amendment thereto, which shall be executed by
the Corporation and the grantee.

(J) Fair Market Value. For all purposes under the Plan, fair market value of the
Common Stock shall be the mean between the following prices, as applicable, for
the date as of which fair market value is to be determined as quoted in The Wall
Street Journal (or in such other reliable publication as the Committee, in its
discretion, may determine to rely upon): (a) if the Common Stock is listed on
the New York Stock Exchange, the highest and lowest sales prices per share of
the Common Stock as quoted in the NYSE-Composite Transactions listing for such
date, (b) if the Common Stock is not listed on such exchange, the highest and
lowest sales prices per share of Common Stock for such date on (or on any
composite index including) the principal United States securities exchange
registered under the Exchange Act on which the Common Stock is listed, or (c) if
the Common Stock is not listed on any such exchange, the highest and lowest
sales prices per share of Common Stock for such date on the National Association
of Securities Dealers Automated Quotations System or any successor system then
in use (“NASDAQ”). If there are no such sale price quotations for the date as of
which fair market value is to be determined but there are such sale price
quotations within a reasonable period both before and after such date, then fair
market value shall be determined by taking a weighted average of the means
between the highest and lowest sales prices per share of Common Stock as so
quoted on the nearest date before and the nearest date after the date as of
which fair market value is to be determined. The average should be weighted
inversely by the respective numbers of trading days between the selling dates
and the date as of which fair market value is to be determined. If there are no
such sale price quotations on or within a reasonable period both before and
after the date as of which fair market value is to be determined, then fair
market value of the Common Stock shall be the mean between the bona fide bid and
asked prices per share of Common Stock as so quoted for such date on NASDAQ, or
if none, the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the nearest trading date after the
date as of which fair market value is to be determined, if both such dates are
within a reasonable period. The average is to be

 

9



--------------------------------------------------------------------------------

determined in the manner described above in this Section 5(J). If the fair
market value of the Common Stock cannot be determined on the basis previously
set forth in this Section 5(J) on the date as of which fair market value is to
be determined, the Committee shall in good faith determine the fair market value
of the Common Stock on such date. Fair market value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse.

(K) Conditions. The obligation of the Corporation to issue shares of Common
Stock under the Plan shall be subject to (i) the effectiveness of a registration
statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel for the Corporation,
(ii) the condition that the shares shall have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange, if any, on
which the Common Stock shares may then be listed and (iii) all other applicable
laws, regulations, rules and orders which may then be in effect.

Subject to the foregoing provisions of this Section and the other provisions of
the Plan, any stock option or stock appreciation right granted under the Plan to
employees or consultants may be exercised at such times and in such amounts and
be subject to such restrictions and other terms and conditions, if any, as shall
be determined, in its discretion, by the Committee and set forth in the
agreement referred to in Section 5(I), or an amendment thereto.

SECTION 6

Terms and Conditions of Restricted Shares

Restricted share awards shall be evidenced by a written agreement in the form
prescribed by the Committee in its discretion, which shall set forth the number
of shares of Common Stock awarded, the restrictions imposed thereon (including,
without limitation, restrictions on the right of the grantee to sell, assign,
transfer or encumber such shares while such shares are subject to other
restrictions imposed under this Section 6, and time and/or performance-based
restrictions), the duration of such restrictions, the events (which may, in the
discretion of the Committee, include performance-based events) the occurrence of
which would cause a forfeiture of the restricted shares in whole or in part and
such other terms and conditions as the Committee in its discretion deems
appropriate. Restricted share awards shall be effective only upon execution of
the applicable restricted share agreement by the Corporation and the grantee.
The restriction period applicable to restricted shares shall, in the case of a
time-based restriction, be not less than three years, with ratable vesting over
such period or, in the case of a performance-based restriction period, be not
less than one year.

Following a restricted share award and prior to the lapse or termination of the
applicable restrictions, the Committee may deposit share certificates for such
restricted shares in escrow. Upon the lapse or termination of the applicable
restrictions (and not before such time), the grantee shall be issued or
transferred share certificates for the restricted shares. From the date a
restricted share award is effective, the grantee shall be a shareholder with
respect to all the shares represented by such certificates and, unless otherwise
determined by the Committee in its discretion, shall have all the rights of a
shareholder with respect to all such shares, including the right to vote such
shares and to receive all dividends and other distributions paid with respect to
such shares, subject only to the restrictions imposed by the Committee.

If an awardee of restricted shares engages in the operation or management of a
business (whether as owner, partner, officer, director, employee or otherwise
and whether during or after termination of employment) which is in competition
with the Corporation or any of its Subsidiaries, the Committee may immediately
declare forfeited all restricted shares held by the grantee as to which the
restrictions have not yet lapsed; provided, however, that this sentence

 

10



--------------------------------------------------------------------------------

shall not apply if the lapse of the restrictions applicable to the restricted
shares has been accelerated as provided in Section 11(D). Whether a grantee has
engaged in the operation or management of a business which is in competition
with the Corporation or any of its subsidiaries shall also be determined, in its
discretion, by the Committee, and any such determination by the Committee shall
be final and binding.

SECTION 7

Terms and Conditions of Restricted Share Units

Restricted share units shall be evidenced by a written agreement in the form
prescribed by the Committee in its discretion, which shall state the number of
units awarded, the restrictions imposed thereon (including, without limitation,
restrictions on the right of the grantee to sell, assign, transfer or encumber
such units while such units are subject to other restrictions imposed under this
Section 7 and/or time and performance-based restrictions), the duration of such
restrictions, the events (which may, in the discretion of the Committee, include
performance-based events) the occurrence of which would cause a forfeiture of
the restricted share units in whole or in part and such other terms and
conditions as the Committee, in its discretion, deems appropriate. Restricted
share unit awards shall be effective only upon execution of the applicable
restricted share unit agreement by the Corporation and the grantee.

Unless otherwise determined by the Committee, each award of restricted share
units shall be made on the following terms and conditions, in addition to such
other terms, conditions, limitations and restrictions as the Committee, in its
discretion, may determine to prescribe:

(A) Payment Date. Except as provided in Section 11(D), the date on which each
restricted share unit shall vest and become payable shall be the earlier of:

(i) The third anniversary of the date of the restricted share unit award; or

(ii) The date of termination of the awardee’s employment or consulting
relationship with the Corporation or a Subsidiary if, and only if, such
termination is by reason of the awardee’s death or disability, as disability is
determined under Section 409A of the Code.

Within two and one-half months following the end of the calendar year in which
vesting occurs, the Corporation shall either pay to the awardee or his estate in
cash an amount equal to the number of restricted share units vested multiplied
by the fair market value of a share of the Common Stock on such date or, if so
elected by an awardee prior to the time of the award in a manner consistent with
Section 409A of the Code, cause such amount to be credited to the awardee’s
account under the Corporation’s deferred compensation plan. Notwithstanding the
foregoing sentence, the Committee shall have the authority, in its discretion,
to determine that the obligation of the Corporation shall be paid in shares of
Common Stock or part in cash and part in shares of Common Stock.

(B) Forfeiture. Upon the effective date of a termination of the awardee’s
employment or consulting relationship with the Corporation and its Subsidiaries
for any reason not specified in Section 7(A)(ii), all restricted share units
shall immediately be forfeited to the Corporation with consideration or further
action being required of the Corporation.

(C) Dividend Equivalents. If an award of restricted share units is outstanding
as of the record date for determination of the shareholders of the Corporation
entitled to receive a cash dividend on its outstanding shares of Common Stock,
unless otherwise

 

11



--------------------------------------------------------------------------------

determined by the Committee, the Corporation or a Subsidiary shall pay to the
awardee on or as promptly as practicable following the payment date thereof an
amount in cash equal to the per share amount of such dividend multiplied by the
number of restricted share units held by the awardee.

SECTION 8

Terms and Conditions of Performance Awards

The Committee is authorized to grant performance awards to Participants on the
following terms and conditions:

(A) Right to Payment. A performance award shall represent a right to receive
shares of Common Stock, cash, other property or any combination thereof based on
the achievement, or the level of achievement, during a specified Performance
Period of one or more Performance Goals established by the Committee at the time
of the award.

(B) Terms of Performance Awards. At the time a performance award is granted, the
Committee shall cause to be set forth in the award agreement or otherwise in
writing (1) the Performance Goals applicable to the award and the Performance
Period during which the achievement of the Performance Goals shall be measured,
(2) the amount which may be earned by the Participant based on the achievement,
or the level of achievement, of the Performance Goals or the formula by which
such amount shall be determined and (3) such other terms and conditions
applicable to the award as the Committee may, in its discretion, determine to
include therein. The terms so established by the Committee shall be objective
such that a third party having knowledge of the relevant facts could determine
whether or not any Performance Goal has been achieved, or the extent of such
achievement, and the amount, if any, which has been earned by the Participant
based on such performance. The Committee may retain the discretion to reduce
(but not to increase) the amount of a performance award which will be earned
based on the achievement of Performance Goals. When the Performance Goals are
established, the Committee shall also specify the manner in which the level of
achievement of such Performance Goals shall be calculated and the weighting
assigned to such Performance Goals. The Committee may determine that unusual
items or certain specified events or occurrences, including changes in
accounting standards or tax laws and the effects of non-operational items or
extraordinary items as defined by generally accepted accounting principles,
shall be excluded from the calculation to the extent permitted in Section 162(m)
of the Code.

(C) Performance Goals. “Performance Goals” shall mean one or more
preestablished, objective measures of performance during a specified
“Performance Period”, selected by the Committee in its discretion. Performance
Goals may be based upon one or more of the following objective performance
measures and expressed in either, or a combination of, absolute or relative
values: earnings per share, earnings per share growth, net income, net income
growth, revenue growth, revenues, expenses, return on equity, return on total
capital, return on assets, earnings (including EBITDA and EBIT), cash flow,
operating cash flow, share price, economic value added, gross margin, operating
income, market share or total shareholder return. Performance Goals based on
such performance measures may be based either on the performance of the Company,
a Subsidiary or Subsidiaries, any branch, department, business unit or other
portion thereof under such measure for the Performance Period and/or upon a
comparison of such performance with the performance of a peer group of
corporations, prior Performance Periods or other measure selected or defined by
the Committee at the time of making a performance award. The Committee may in
its discretion also determine to use other

 

12



--------------------------------------------------------------------------------

objective performance measures as Performance Goals and/or other terms and
conditions even if such performance award would not qualify under Section 162(m)
of the Code, provided that the Committee identifies the performance award as
non-qualifying at the time of award.

(D) Committee Certification. Following completion of the applicable Performance
Period, and prior to any payment of a performance award to the Participant, the
Committee shall determine in accordance with the terms of the performance award
and shall certify in writing whether the applicable Performance Goal or Goals
were achieved, or the level of such achievement, and the amount, if any, earned
by the Participant based upon such performance. For this purpose, approved
minutes of the meeting of the Committee at which certification is made shall be
sufficient to satisfy the requirement of a written certification. Performance
awards are not intended to provide for the deferral of compensation, such that
payment of performance awards shall be paid within two and one-half months
following the end of the calendar year in which the Performance Period ends or
such other time period if and to the extent as may be required to avoid
characterization of such awards as deferred compensation.

SECTION 9

Other Stock-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants, in lieu of salary or cash bonus, such other awards that
are denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Common Stock, as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares awarded which are not subject to any
restrictions or conditions, convertible securities, exchangeable securities or
other rights convertible or exchangeable into shares of Common Stock, as the
Committee in its discretion may determine. In the discretion of the Committee,
such other stock-based awards, including shares of Common Stock, or other types
of awards authorized under the Plan, may be used in connection with, or to
satisfy obligations of the Corporation or a Subsidiary under, other compensation
or incentive plans, programs or arrangements of the Corporation or any
Subsidiary for eligible Participants.

The Committee shall determine the terms and conditions of other stock-based
awards. Shares of Common Stock or securities delivered pursuant to a purchase
right granted under this Section 9 shall be purchased for such consideration,
paid for by such methods and in such forms, including, without limitation, cash,
shares of Common Stock, or other property or any combination thereof, as the
Committee shall determine, but the value of such consideration shall not be less
than the fair market value of such shares of Common Stock or other securities on
the date of grant of such purchase right. Delivery of shares of Common Stock or
other securities in payment of a purchase right, if authorized by the Committee,
may be accomplished through the effective transfer to the Corporation of shares
of Common Stock or other securities held by a broker or other agent. Unless
otherwise determined by the Committee, the Corporation will also cooperate with
any person exercising a purchase right who participates in a cashless exercise
program of a broker or other agent under which all or part of the shares of
Common Stock or securities received upon exercise of a purchase right are sold
through the broker or other agent, or under which the broker or other agent
makes a loan to such person, for the purpose of paying the exercise price of a
purchase right. Notwithstanding the preceding sentence, unless the Committee, in
its discretion, shall otherwise determine, the exercise of the purchase right
shall not be deemed to occur, and no shares of Common Stock or other securities
will be issued by the Corporation upon exercise of a purchase right, until the
Corporation has received payment in full of the exercise price.

 

13



--------------------------------------------------------------------------------

SECTION 10

Adjustment and Substitution of Shares

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of Common Stock, the number of shares of Common Stock then
subject to any outstanding stock options, stock appreciation rights, restricted
share units, performance awards, or other stock-based awards, the number of
shares of Common Stock which may be issued under the Plan but are not then
subject to outstanding stock options, stock appreciation rights, restricted
share units, performance awards, or other stock-based awards, the maximum number
of shares as to which stock options, stock appreciation rights or performance
awards may be granted and as to which shares may be awarded during any calendar
year under Section 3, including any sub-limit contained within Section 3, and
the number of shares to be issued pursuant to stock options to Non-Employee
Directors as provided in Section 5(D), shall be adjusted by adding thereto the
number of shares of Common Stock which would have been distributable thereon if
such shares had been outstanding on the date fixed for determining the
shareholders entitled to receive such stock dividend or distribution. Shares of
Common Stock so distributed with respect to any restricted shares held in escrow
shall also be held by the Corporation in escrow and shall be subject to the same
restrictions as are applicable to the restricted shares on which they were
distributed.

If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Corporation or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
share of Common Stock subject to any then outstanding stock option, stock
appreciation right, restricted share unit, performance award or other
stock-based award and for each share of Common Stock which may be issued under
the Plan but which is not then subject to any outstanding stock option, stock
appreciation right, restricted share unit, performance award or other
stock-based award, the number and kind of shares of stock or other securities
(and in the case of outstanding options, stock appreciation rights, restricted
share units, performance awards or other stock-based awards, the cash or other
property) into which each outstanding share of the Common Stock shall be so
changed or for which each such share shall be exchangeable. Unless otherwise
determined by the Committee in its discretion, any such stock or securities, as
well as any cash or other property, into or for which any restricted shares held
in escrow shall be changed or exchangeable in any such transaction shall also be
held by the Corporation in escrow and shall be subject to the same restrictions
as are applicable to the restricted shares in respect of which such stock,
securities, cash or other property was issued or distributed.

In case of any adjustment or substitution as provided for in this Section 10,
the aggregate option or exercise price for all shares subject to each then
outstanding stock option, stock appreciation right, restricted share unit,
performance award or other stock-based award prior to such adjustment or
substitution shall be the aggregate option or exercise price for all shares of
stock or other securities (including any fraction), cash or other property to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option or exercise price per share or other unit shall
be carried to at least three decimal places with the last decimal place rounded
upwards to the nearest whole number.

If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Common Stock, (a) the Committee shall make any
adjustments to any then outstanding stock option, stock appreciation right,
restricted share unit, performance award or other stock-based award which it
determines are

 

14



--------------------------------------------------------------------------------

equitably required to prevent dilution or enlargement of the rights of optionees
and awardees which would otherwise result from any such transaction, and
(b) unless otherwise determined by the Committee in its discretion, any stock,
securities, cash or other property distributed with respect to any restricted
shares held in escrow or for which any restricted shares held in escrow shall be
exchanged in any such transaction shall also be held by the Corporation in
escrow and shall be subject to the same restrictions as are applicable to the
restricted shares in respect of which such stock, securities, cash or other
property was distributed or exchanged.

No adjustment or substitution provided for in this Section 10 shall require the
Corporation to issue or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution. Owners of restricted shares held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional shares created by an adjustment or
substitution of shares, except that, unless otherwise determined by the
Committee in its discretion, any cash or other property paid in lieu of a
fractional share shall be subject to restrictions similar to those applicable to
the restricted shares exchanged therefor.

If any such adjustment or substitution provided for in this Section 10 requires
the approval of shareholders in order to enable the Corporation to grant
incentive stock options, then no such adjustment or substitution shall be made
without the required shareholder approval. Notwithstanding the foregoing, in the
case of incentive stock options, if the effect of any such adjustment or
substitution would be to cause the stock option to fail to continue to qualify
as an incentive stock option or to cause a modification, extension or renewal of
such stock option within the meaning of Section 424 of the Code, the Committee
may elect that such adjustment or substitution not be made but rather shall use
reasonable efforts to effect such other adjustment of each then outstanding
stock option as the Committee, in its discretion, shall deem equitable and which
will not result in any disqualification, modification, extension or renewal
(within the meaning of Section 424 of the Code) of such incentive stock option.

In the case of an adjustment in the number of shares of Common Stock set forth
in Section 5(D) of the Plan on account of a dividend or other distribution
declared upon the Common Stock payable in shares of the Common Stock, the
adjustment provided for in the first paragraph of this Section 10 may not be
given any or only limited effect with respect to awards subsequent to the date
of the adjustment if the Board should determine at the time of such dividend or
other distribution that no or a specified limited adjustment would be more
appropriate for purposes of the Plan. Similarly, the adjustment provided for in
the second paragraph of this Section 10 may be given a specified limited effect
if the Board should determine at the time of the transaction otherwise
occasioning such adjustment such limited effect would be more appropriate for
purposes of the Plan.

SECTION 11

Additional Rights in Certain Events

 

(A) Definitions.

For purposes of this Section 11, the following terms shall have the following
meanings:

(1) The term “Person” shall be used as that term is used in Sections 13(d) and
14(d) of the Exchange Act.

(2) Beneficial Ownership shall be determined as provided in Rule 13d-3 under the
Exchange Act as in effect on the effective date of the Plan.

 

15



--------------------------------------------------------------------------------

(3) “Voting Shares” shall mean all securities of a company entitling the holders
thereof to vote in an annual election of Directors (without consideration of the
rights of any class of stock other than the Common Stock to elect Directors by a
separate class vote); and a specified percentage of “Voting Power” of a company
shall mean such number of the Voting Shares as shall enable the holders thereof
to cast such percentage of all the votes which could be cast in an annual
election of directors (without consideration of the rights of any class of stock
other than the Common Stock to elect Directors by a separate class vote).

(4) “Tender Offer” shall mean a tender offer or exchange offer to acquire
securities of the Corporation (other than such an offer made by the Corporation
or any Subsidiary), whether or not such offer is approved or opposed by the
Board.

(5) “Section 11 Event” shall mean the date upon which any of the following
events occurs:

(a) The Corporation acquires actual knowledge that any Person other than the
Corporation, a Subsidiary or any employee benefit plan(s) sponsored by the
Corporation has acquired the Beneficial Ownership, directly or indirectly, of
securities of the Corporation entitling such Person to 20% or more of the Voting
Power of the Corporation;

(b) The occurrence of the date provided for in action by the Board or the
Committee, if any, to accelerate the exercise date of stock options and stock
appreciation rights and/or to release restrictions on restricted shares and
restricted share units with respect to any award, and/or to deem fulfillment of
performance goals applicable to performance awards following the making of a
Tender Offer to acquire securities of the Corporation entitling the holders
thereof to 20% or more of the Voting Power of the Corporation; or

(c) The occurrence of the date provided for in action by the Board or the
Committee, if any, to accelerate the exercise date of stock options and stock
appreciation rights and/or to release restrictions on restricted shares and
restricted share units with respect to any award, and/or to deem fulfillment of
performance goals applicable to performance awards following the making of a
solicitation subject to Rule 14a-11 under the Exchange Act (or any successor
Rule) relating to the election or removal of 50% or more of the members of any
class of the Board by any person other than the Corporation; or

(d) The shareholders of the Corporation shall approve a merger, consolidation,
share exchange, division or sale or other disposition of assets of the
Corporation as a result of which the shareholders of the Corporation immediately
prior to such transaction shall not hold, directly or indirectly, immediately
following such transaction a majority of the Voting Power of (i) in the case of
a merger or consolidation, the surviving or resulting corporation, (ii) in the
case of a share exchange, the acquiring corporation or (iii) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the transaction, holds more
than 10% of the consolidated assets of the Corporation immediately prior to the
transaction;

provided, however, that (i) if securities beneficially owned by a grantee are
included in determining the Beneficial Ownership of a Person referred to in
paragraph 5(a), (ii) a grantee is required to be named pursuant Item 2 of the
Schedule 14D-1 (or any similar successor filing requirement) required to be
filed by the bidder making a Tender Offer

 

16



--------------------------------------------------------------------------------

referred to in paragraph 5(b) or (iii) if a grantee is a “participant” as
defined in 14a-11 under the Exchange Act (or any successor Rule) in a
solicitation (other than a solicitation by the Corporation) referred to in
paragraph 5(c), then no Section 11 Event with respect to such grantee shall be
deemed to have occurred by reason of such event.

 

(B) Acceleration of the Exercise Date of Stock Options, Stock Appreciation
Rights and other purchase rights.

Subject to the provisions of Section 4 in the case of incentive stock options,
unless the agreement referred to in Section 5(I), or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan
except for Section 11(F), in case any “Section 11 Event” occurs all outstanding
stock options, stock appreciation rights and other awards pursuant to which the
Participant may have exercise rights which are restricted or limited (other than
those held by a person referred to in the proviso to Section 11(A)(5)) shall
become immediately and fully exercisable whether or not otherwise exercisable by
their terms.

 

(C) Exercise Period of Stock Options, Stock Appreciation Rights and other
purchase rights.

Subject to the provisions of Section 4 in the case of incentive stock options
and to the extent any stock options, stock appreciation rights or other purchase
rights are exercisable on the date of the grantee’s termination of employment,
unless the agreement referred to in Section 5(I), or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan
except for Section 11(F), all stock options, stock appreciation rights or other
purchase rights held by a grantee (other than a grantee referred to in the
proviso to Section 11(A)(5)) whose employment with the Corporation or a
Subsidiary terminates within one year of any Section 11 Event for any reason
other than voluntary termination with the consent of the Corporation or a
Subsidiary, retirement under any retirement plan of the Corporation or a
Subsidiary or death shall be exercisable for a period of three months from the
date of such termination of employment, but in no event after the expiration
date of the stock option, stock appreciation rights or other purchase rights.

 

(D) Lapse of Restrictions on Restricted Share Awards and Restricted Share Unit
Awards.

If any “Section 11 Event” occurs prior to the scheduled lapse of all
restrictions applicable to restricted share awards and restricted share unit
awards under the Plan (other than those held by a person referred to in the
proviso to Section 11(A)(5)), then unless the agreement referred to in either
Section 6 or Section 7, or an amendment thereto, shall otherwise provide, all
such restrictions shall lapse upon the occurrence of any such “Section 11 Event”
regardless of the scheduled lapse of such restrictions.

 

(E) Deemed Achievement of Performance Goals.

If any “Section 11 Event” occurs prior to the end of any Performance Period, all
performance criteria and other conditions to payment of performance and other
awards under which payments of cash, shares of Common Stock or other property
are subject to performance conditions shall be deemed to be achieved or
fulfilled and shall be waived by the Corporation.

 

(F) Limitation.

Notwithstanding the foregoing Sections 11(B), (C), (D) and (E), the Committee
may condition the acceleration, extension of exercise period, lapse of
restrictions and/or deemed achievement of performance goals upon the occurrence
of a change in ownership or effective

 

17



--------------------------------------------------------------------------------

control of the Corporation or in the ownership of a substantial portion of the
assets of the Corporation as determined under Section 409A of the Code.

SECTION 12

Effect of the Plan on the Rights of Participants and the Corporation

Neither the adoption of the Plan nor any action of the Board or the Committee
pursuant to the Plan shall be deemed to give any employee, consultant or
Non-Employee Director any right to be granted a stock option or stock
appreciation right or to be awarded restricted shares, restricted share units,
performance awards or other stock-based awards under the Plan. Nothing in the
Plan, in any stock option, or stock appreciation rights granted under the Plan,
in any restricted share award, restricted share unit, performance award or other
stock-based award under the Plan or in any agreement providing for any of the
foregoing shall confer any right to any employee to continue in the employ of
the Corporation or any Subsidiary or any consultant or Non-Employee Director to
continue as a consultant or Non-Employee Director of the Corporation or a
Subsidiary or interfere in any way with the rights of the Corporation or any
Subsidiary to terminate the employment of any employee or relationship with a
consultant at any time or with the rights of the shareholders of the Corporation
or the Board to elect and remove Non-Employee Directors.

SECTION 13

Amendment

The right to amend the Plan at any time and from time to time and the right to
revoke or terminate the Plan are hereby specifically reserved to the Board;
provided that no amendment of the Plan shall be made without shareholder
approval (1) if the effect of the amendment is (a) to make any changes in the
class of employees eligible to receive incentive stock options under the Plan,
(b) to increase the number of shares with respect to which incentive stock
options may be granted under the Plan or (2) if shareholder approval of the
amendment is at the time required (a) by the rules of the NASDAQ National Market
System or any stock exchange on which the Common Stock may then be listed or
(b) for stock options, stock appreciation rights and performance awards granted
under the Plan to qualify as “performance based compensation” as then defined in
the regulations under Section 162(m) of the Code. No alteration, amendment,
revocation or termination of the Plan shall, without the written consent of the
holder of a stock option, stock appreciation right or restricted shares,
restricted share units, performance awards or other stock-based awards
theretofore awarded under the Plan, adversely affect the rights of such holder
with respect thereto; except that the Corporation may amend this Plan from time
to time without the consent of any Participant to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to the Participant.

SECTION 14

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be August 25, 2005,
the date of adoption of the Plan by the Board, provided that such adoption of
the Plan by the Board is approved by a majority of the votes cast at a duly held
meeting of shareholders held on or prior to August 24, 2006 at which a quorum
representing a majority of the outstanding voting stock of the Corporation is,
either in person or by proxy, present and voting. No stock option or stock
appreciation right granted under the Plan may be exercised, and no restricted
shares, restricted share units, performance awards or other stock-based awards
may be awarded until after such

 

18



--------------------------------------------------------------------------------

approval. No stock option or stock appreciation rights may be granted and no
restricted shares, restricted share units, performance awards or other
stock-based awards may be awarded under the Plan subsequent to August 24, 2015.
Absent additional shareholder approval, no performance award may be granted
under the Plan subsequent to the Corporation’s annual meeting of shareholders in
2010.

SECTION 15

Withholding

To the extent required by applicable Federal, state, local or foreign law, the
Participant or his successor shall make arrangements satisfactory to the
Corporation, in its discretion, for the satisfaction of any withholding tax
obligations that arise in connection with an award. The Corporation shall not be
required to issue any shares of Common Stock or make any cash or other payment
under the Plan until such obligations are satisfied.

The Corporation is authorized to withhold from any award granted or any payment
due under the Plan, including from a distribution of shares of Common Stock,
amounts of withholding taxes due with respect to an award, its exercise or any
payment thereunder, and to take such other action as the Committee may deem
necessary or advisable to enable the Corporation and Participants to satisfy
obligations for the payment of such taxes. This authority shall include
authority to withhold or receive shares of Common Stock, awards or other
property and to make cash payments in respect thereof in satisfaction of such
tax obligations.

SECTION 16

Miscellaneous

(A) Governing Law. The validity, interpretation, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be governed by the
laws of the Commonwealth of Pennsylvania (without regard to the conflicts of
laws thereof), and applicable Federal law.

(B) Foreign Plan Requirements. To the extent the Committee deems it necessary,
appropriate or desirable to comply with foreign law or practices and to further
the purpose of the Plan, the Committee may, without amending this Plan,
establish special rules and/or sub-plans applicable to awards granted to
Participants who are foreign nationals, are employed outside the United States,
or both, and may grant awards to such Participants in accordance with those
rules. In the event that the payment amount is calculated in a foreign currency,
the payment amount will be converted to U.S. dollars using the prevailing
exchange rate published in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely on) on
the relevant date.

 

19